United States Court of Appeals
                     For the First Circuit

No. 07-2240

        VAQUERÍA TRES MONJITAS, INC.; SUIZA DAIRY, INC.,
                     Plaintiffs, Appellees,

                               v.

         CYNDIA E. IRIZARRY, in her official capacity as
   Administrator of the Office of the Milk Industry Regulatory
       Administration for the Commonwealth of Puerto Rico,
                      Defendant, Appellant,

   JOSÉ O. FABRE-LABOY, in his official capacity as Secretary
     of the Department of Agriculture of the Commonwealth of
 Puerto Rico; INDUSTRIA LECHERA DE PUERTO RICO, INC. (INDULAC),
              PUERTO RICO DAIRY FARMERS ASSOCIATION,
                            Defendants.


No. 07-2369

        VAQUERÍA TRES MONJITAS, INC.; SUIZA DAIRY, INC.,
                     Plaintiffs, Appellees,

                               v.

   JAIME RIVERA-AQUINO, in his official capacity as Secretary
     of the Department of Agriculture of the Commonwealth of
                           Puerto Rico;
                      Defendant, Appellant,

         INDUSTRIA LECHERA DE PUERTO RICO, INC. (INDULAC);
   PUERTO RICO DAIRY FARMERS ASSOCIATION; CYNDIA E. IRIZARRY,
     in her official capacity as Administrator of the Office
      of the Milk Industry Regulatory Administration for the
                    Commonwealth of Puerto Rico,
                             Defendants.




                          ERRATA SHEET
     The opinion of this Court issued on November 23, 2009, is
amended as follows:

    On p. 3, line 21: Replace "Abstention" with "abstention"

    On p. 29, line 18: Replace "plaintiffs" with "plaintiffs'"